     Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEANNE HAMILL,                                 :      CIV NO. 3:20-CV-231
                                               :
             Plaintiff,                        :      (Judge Mariani)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
TWIN CEDARS SENIOR LIVING,                     :
LLC, et al.,                                   :
                                               :
             Defendants.                       :

                   MEMORANDUM OPINION AND ORDER

      I.     Statement of Facts and of the Case

      This case comes before the court for resolution of a discovery dispute

regarding whether the plaintiff’s medical records are properly subject to disclosure

and inspection by counsel for the defendants. This is a wrongful death-survivor

action brought by Jeanne Hamill, who alleges that her spouse, Eugene Hamill, died

as a result of neglect and negligence by the defendants. Specifically, Mrs. Hamill

alleges that the defendants put in motion a series of events which led to her

spouse’s death when they peremptorily discharged Mr. Hamill, an elderly man who

suffered from multiple disabling medical conditions, from their facility without

proper medical support and sent him unescorted on a one-way Uber trip to his

family. Thus, the allegations in the complaint squarely place the question of

Eugene Hamill’s health, illness, and cause of death at issue in this litigation.


                                           1
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 2 of 11




      With the issues framed in this fashion, this case comes before us for

consideration of a motion to quash subpoenas issued by the defendants and served

upon various medical care givers who had treated Mr. Hamill. (Doc. 39). These

subpoenas seek wide-ranging medical and mental health records for Mr. Hamill

without any temporal limitation on the scope of the medical records production.

For her part, the plaintiff cites relevance and overbreadth concerns, as well as

considerations regarding the confidentiality of medical records, as grounds to

quash these subpoenas.

      Thus, in considering this motion to quash, we must reconcile litigants’

discovery needs with the legitimate privacy concerns that the plaintiff may have in

Mr. Hamill’s medical records. Moreover, we must remain conscious of overbreadth

concerns which may arise when the scope of a subpoena is not narrowly tailored to

address the issues in the litigation. Upon consideration of the parties’ positions, for

the reasons set forth below, we find that the party issuing the subpoena has

sufficiently established the relevance of this medical information, subject to some

temporal limitations upon the scope of the subpoena and an in camera review of

these records in accordance with case law. Smith v. Cent. Dauphin Sch. Dist.,

1:05-CV-01003, 2007 WL 188569 (M.D. Pa. Jan. 22, 2007). We also believe that

any concerns regarding confidentiality, relevance, and overbreadth that the parties




                                          2
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 3 of 11




may have relating to the release of these documents can be resolved by the court

through this in camera review.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant

discovery dispute. At the outset, the scope of what type of discovery may be

compelled is defined by Rule 26(b)(1) of the Federal Rules of Civil Procedure,

which provides as follows:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance
      of the discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

      Rulings regarding the proper scope of discovery, and the extent to which

discovery may be compelled, are matters consigned to the court’s discretion and

judgment. Thus, it has long been held that decisions regarding motions to compel

are “committed to the sound discretion of the district court.” DiGregorio v. First

Rediscount Corp., 506 F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to

the scope of discovery permitted under Rule 26 also rest in the sound discretion of



                                         3
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 4 of 11




the Court. Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

Thus, a court’s decisions regarding the conduct of discovery, and whether to

compel disclosure of certain information, will be disturbed only upon a showing of

an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir.

1983). This far-reaching discretion extends to rulings by United States Magistrate

Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      This discretion is guided, however, by certain basic principles. Thus, at the

outset, it is clear that Rule 26’s broad definition of that which can be obtained

through discovery reaches only “any nonprivileged matter that is relevant to any


                                         4
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 5 of 11



party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

26. Therefore, valid claims of relevance, privilege, and proportionality cabin and

restrict the court’s discretion in ruling on discovery issues. A party seeking

discovery bears the initial burden of proving the relevance of the requested

information. Morrison v. Philadelphia Housing Auth., 203 F.R.D. 195, 196 (E.D.

Pa. 2001). Once that initial burden is met, “the party resisting the discovery has the

burden to establish the lack of relevance by demonstrating that the requested

discovery (1) does not come within the broad scope of relevance as defined under

Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the potential

harm occasioned by discovery would outweigh the ordinary presumption in favor

of broad disclosure.” In re Urethane Antitrust Litigation, 261 F.R.D. 570, 573 (D.

Kan. 2009).

      Furthermore, in the context of a request for access to a plaintiff’s medical

records, this court has previously defined the standards which control the

evaluation of such discovery disputes. In this setting, we have repeatedly held that

when a plaintiff puts his or her mental and emotional health at issue in a civil

lawsuit the plaintiff implicitly waives the protection of the doctor-patient privilege

with respect to his or her medical records. See, e.g., Smith v. Cent. Dauphin Sch.

Dist., 1:05-CV-01003, 2007 WL 188569 (M.D. Pa. Jan. 22, 2007) (held, when a

plaintiff puts her mental health at issue in a civil law suit, . . . she impliedly waives


                                           5
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 6 of 11



the protection of the privilege); Sanchez v. U.S. Airways, Inc., 202 F.R.D. 131,

135 (E.D. Pa. 2001) (citing Sarko v. PennBDel Directory Co., 170 F.R.D. 127, 130

(E.D. Pa. 1997) (holding that “a party waives the privilege by placing her mental

condition at issue”)); Topol v. Trustees of the Univ. of Pa., 160 F.R.D. 476, 477

(E.D. Pa. 1995) (“Having placed her mental state in issue, plaintiff waived any

applicable psychotherapist-patient privilege.”); Schoffstall v. Henderson, 223 F.3d

818, 823 (8th Cir. 2000) (same); Sidor v. Reno, No. 95 Civ. 9588 (KMW), 1998

WL 164823, at *2B3 (S.D.N.Y. April 7, 1998) (same); Kerman v. City of New

York, No. 96 CIV. 7865 (LMM), 1997 WL 666261, at *3 (S.D.N.Y. Oct. 24, 1997)

(same); Alden v. Time Warner, Inc., No. 94 CIV. 6109 (JFK), 1995 WL 679238, at

*2 (S.D.N.Y. Nov. 14, 1995) (same).

      Thus, while courts consistently hold that “[i]t would be unfair to allow

Plaintiffs to unilaterally determine the amount of harm Defendant caused, without

allowing the Defendant or the fact-finder to argue, consider and weigh other

relevant factors of emotional stress,” Sanchez v. U.S. Airways, Inc., 202 F.R.D.

131, 136 (E.D. Pa. 2001), it is also well “recognize[d] that [the] Plaintiff has a

privacy interest in maintaining the confidentiality of her records of . . . health

treatment.” Smith v. Cent. Dauphin Sch. Dist., 1:05-CV-01003, 2007 WL 188569

(M.D. Pa. Jan. 22, 2007). Balancing these competing interests, in the exercise of

their discretion, courts have required an in camera review of disputed treatment


                                        6
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 7 of 11



records prior to their release. Smith v. Cent. Dauphin Sch. Dist., No.

1:05-CV-01003, 2007 WL 188569, at *3 (M.D. Pa. Jan. 22, 2007). Moreover to

protect personal privacy we may also direct that medical “records at issue should

be disclosed subject to a protective order, [requiring] Defendants [to] maintain

confidentiality of the records by not disclosing any portion of the contents to

anyone other than the court, the attorneys (and their staff) involved in the matter,

and expert witnesses; by not releasing any portion of the records to third-parties;

by destroying the records at the conclusion of the litigation . . . ; and by not using

the information contained in the records for purposes other than prosecuting this

lawsuit.” Furey v. Wolfe, CIV.A. 10-1820, 2012 WL 877115 (E.D. Pa. Mar. 15,

2012).

      In addition, Rule 26’s principles of:

      [P]roportionality [often] call for some further temporal limitations on
      the scope of this particular discovery, as well as topical limitations,
      pertaining to the matters at issue in this litigation. In the past, in the
      exercise of the court’s discretion, courts have often set five year
      temporal limits on discovery. Miller v. Hygrade Food Prod. Corp., 89
      F. Supp. 2d 643, 647 (E.D. Pa. 2000).

Grayson v. Dewitt, No. 1:15-CV-453, 2016 WL 5801699, at *6 (M.D. Pa. Oct. 5,

2016).

      This is the approach that we will adopt in the instant case. Finding that the

plaintiff’s assertions put these medical matters at issue in this litigation, we




                                          7
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 8 of 11



conclude that the subpoenas call for the production of relevant information and

that, given the allegations made by the plaintiff, she has waived any broad

sweeping claims of privilege. Nonetheless, we conclude that some temporal

limitation on the production of these records beyond the 20-year time frame

suggested by the defendants, (Doc. 50-11, at 12), is appropriate. The plaintiff’s

complaint indicates that Eugene Hamill became a resident at the defendants’

facility on July 6, 2018. (Doc. 1, ¶ 21). He was allegedly discharged and sent home

in an Uber on September 11, 2018 and he passed away on September 26, 2019. (Id.

¶¶ 23-29). Given these allegations, we believe that the disclosure of medical

records from five years preceding Mr. Hamill’s admission to the defendants’

facility in July of 2013 through the date of Mr. Hamill’s death in September of

2019, is fitting and proportional. Therefore, we will impose this temporal limit

upon these subpoenas.1

      We will then also prescribe a path for resolution of any specific, tailored

privacy objections that the plaintiff may wish to make with regard to particular

subpoenas. The plaintiff shall lodge any such specific objections to particular

subpoena disclosures prior to the date set for the return of the subpoenaed

documents, and the court will determine whether an in camera inspection of


1
  Of course, if upon review of these records the defendants can make a specific
showing of need to obtain further medical information pre-dating July 2013, we would
consider any such request.

                                         8
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 9 of 11



particular records is necessary. Finally, to ensure that these medical records are

treated with an appropriate degree of confidentiality, the parties will be directed to

enter into a joint stipulated protective order governing the dissemination and use of

this information.

      An appropriate order follows.



                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                          9
     Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 10 of 11



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEANNE HAMILL,                                 :      CIV NO. 3:20-CV-231
                                               :
              Plaintiff,                       :      (Judge Mariani)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
TWIN CEDARS SENIOR LIVING,                     :
LLC, et al.,                                   :
                                               :
              Defendants.                      :

                                       ORDER

        AND NOW this 27th day of August 2020, in accordance with the

accompanying memorandum, IT IS ORDERED that the plaintiff’s motion to quash

subpoenas (Doc. 39) is GRANTED, in part, and DENIED, in part, as follows:

        First, the temporal scope of the subpoenas is confined to disclosure of

medical records from July of 2013 through the date of Mr. Hamill’s death in

September of 2019.

        Second, within that time frame, the subpoenaed parties shall produce the

documents in their possession, custody, and control on or before September 28,

2020.

        Third, if the plaintiff has a specific objection to any particular disclosures,

and seek to have some individual records reviewed in camera, she shall file a

request for in camera inspection identifying the particular records which she


                                          10
    Case 3:20-cv-00231-RDM-MCC Document 57 Filed 08/27/20 Page 11 of 11



believes warrant in camera review on or before September 10, 2020.

      Fourth, in order to ensure that these medical records are treated with an

appropriate degree of confidentiality, the parties shall meet and confer in order to

enter into a joint stipulated protective order governing the dissemination and use of

this information. If the parties are unable to agree upon the terms of a protective

order they shall notify the court on or before September 10, 2020.

      So ordered this 27th day of August, 2020.



                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                         11
